EXHIBIT 10.2

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT


This Assignment of Purchase and Sale Agreement (the “Assignment”) is made as of
the 28th day of January, 2015 (the “Effective Date”), by and between GAHC3 North
Carolina ALF Portfolio, LLC, a Delaware limited liability company (“Assignor”),
GAHC3 North Raleigh NC ALF, LLC, a Delaware limited liability company (the
“North Raleigh SPE”), and GAHC3 Mooresville NC ALF, LLC, a Delaware limited
liability company (the “Mooresville SPE”, and collectively with the foregoing,
the “Assignee”).


W I T N E S S E T H:




WHEREAS, those entities listed on Schedule I hereto (collectively “Seller”), did
enter into that certain Purchase and Sale Agreement with Assignor, dated January
28th, 2015 (as amended, the “Contract”);


WHEREAS, the Contract is for the purchase and sale of certain property,
including, but not limited to, (i) a fee simple interest in certain real
property and related assets commonly known as Carillon Assisted Living of North
Raleigh, located at 5219 Old Wake Forest Road, Raleigh, NC 27609 (collectively,
the “North Raleigh Property”) and (ii) a fee simple interest in certain real
property and related assets commonly known as the Carillon Assisted Living of
Mooresville, located at 198 East Waterlynn Road, Mooresville, NC 28117
(collectively, the “Mooresville Property”) being more particularly described in
the Contract, along with “Other Property Rights” as defined in the Contract (the
“Land”);


WHEREAS, the Land, together with the “Improvements” as defined in the Contract
constructed thereon, collectively is referred to herein as the “Property”;


WHEREAS, Assignor desires to assign all of its rights, title and interest in the
Contract with respect to each of the individual Properties referenced above to
one of the Assignees, respectively, and each Assignee desires to take and assume
all of Assignor’s rights, title and interest in the Contract with respect
thereto.


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereunto agree as follows:


1.     Capitalized terms used, but not otherwise defined herein, shall have the
meaning ascribed to them in the Contract.


2.    As of the date of this Assignment, Assignor hereby assigns and transfers
unto Assignee all of Assignor’s rights, title and interest under the Contract,
as well as the right to exercise and enforce all of the terms, covenants and
conditions of the Contract, with respect to: (a) the North Raleigh Property to
North Raleigh SPE; and (b) the Mooresville Property to Mooresville SPE.


3.    Each Assignee hereby accepts, as of the date of this Assignment, the
assignment and transfer of Assignor’s rights, title and interest in and to the
Contract (including, without limitation, any obligation to proceed to and
effectuate Closing under the Contract). Each Assignee hereby assumes and agrees
to be bound by all of the terms and conditions of the Contract with respect to
the applicable portion of the Property from and after the date of this
Assignment, and Assignee covenants that it will perform

1

--------------------------------------------------------------------------------



and observe all the covenants and conditions therein contained on Assignor’s
part to be performed and observed which accrue after the date of this
Assignment.


4.    Effective upon the date of this Assignment, each Assignee shall be
directly and primarily liable to Seller for all obligations arising under the
Contract.
    
5.    The Contract shall remain unmodified and in full force and effect and the
same is hereby ratified and confirmed by all parties.


[Signatures on following page]



2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have hereunto set their hands the day and year
first above written.


ASSIGNOR


GAHC3 North Carolina ALF Portfolio, LLC
a Delaware limited liability company




By:      /s/ Danny Prosky


Name:     Danny Prosky


Its:     Authorized Signatory




ASSIGNEE


GAHC3 North Raleigh NC ALF, LLC
GAHC3 Mooresville NC ALF, LLC


Each of the above Assignees being a Delaware limited liability company


For each of the above Assignees, by:
GAHC3 North Carolina ALF Portfolio, LLC
a Delaware limited liability company, the sole member and manager of each of the
entities shown above




By:      /s/ Danny Prosky


Name:     Danny Prosky


Its:     Authorized Signatory











3